DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0057746 to Lan et al.
Regarding Claim 1, Lan would have rendered obvious a self-aligning material, wherein the self-aligning material is a nano-surfactant having a conductive material-philic end and a liquid crystal material-philic end (where the entire reference is relevant; although Lan does not explicitly disclose that it is a nano-surfactant, due to the similarities of the disclosed compositions, the structure of Lan would reasonably be considered a nano-surfactant; note that Lan teaches the end “A” as for anchoring on the substrate, e.g., paragraph [0004], reasonably suggesting a conductive material-philic property; and Lan teaches the end “R” to guide the LC molecules to be vertically aligned, e.g., paragraph [0026], reasonably suggesting an LC material-philic property).
Regarding Claim 2, Lan would have rendered obvious wherein the conductive material-philic end of the nano-surfactant is silicon oxide (e.g., paragraphs [0049]–[0051]).
Regarding Claim 3, Lan would have rendered obvious wherein a surface of the conductive material-philic end of the nano-surfactant has a hydroxyl group (e.g., paragraphs [0052]–[0054]).
Regarding Claim 4, Lan would have rendered obvious wherein the conductive material-philic end of the nano-surfactant has a spherical structure (e.g., Figs. 1–3 and paragraphs [0049]–[0054]).
Regarding Claim 5, Lan would have rendered obvious wherein the liquid crystal material-philic end of the nano-surfactant is organic silicone (e.g., paragraphs [0039] and [0052]–[0056]).
Regarding Claim 6, Lan would have rendered obvious wherein a surface of the liquid crystal material-philic end of the nano-surfactant has an amino group (e.g., paragraphs [0052]–[0056]).
Regarding Claim 7, Lan would have rendered obvious wherein the liquid crystal-philic material end of the nano-surfactant has an island structure (e.g., Figs. 1–3 and paragraphs [0052]–[0056]).
Regarding Claim 8, Lan would have rendered obvious a self-aligning liquid crystal material, comprising liquid crystal molecules and the self-aligning material according to claim 1 (e.g., Figs. 1–3).
Regarding Claim 9, Lan would have rendered obvious wherein a mass percentage of the self-aligning material in the self-aligning liquid crystal material is 0.03% to 10% (e.g., paragraph [0060]).
Regarding Claim 10, Lan would have rendered obvious a liquid crystal panel (Fig. 3), comprising a first substrate 10 and a second substrate 20 opposite to each .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2016/0077365 to Park et al.; 2016/0147116 to Park et al.; and 2019/0308926 to Lan disclose features similar to those outlined above, and should be considered as relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN CROCKETT/Primary Examiner, Art Unit 2871